Citation Nr: 1504384	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986 and from May 2004 to December 2005, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2014, the Board remanded the current issue for further evidentiary development.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for his currently diagnosed obstructive sleep apnea (OSA), which he asserts began during his period of deployment        from 2004 to 2005.  On his May 2004 pre-deployment questionnaire, the Veteran reported "excellent health."  Although he continued to report excellent health on his November 2005 post-deployment questionnaire, he noted that he had some medical problems that developed during the deployment, including still feeling tired after sleeping.  The Veteran chose not to remain on active duty for the purpose of receiving medical care.  During private treatment in July 2007, the Veteran reported a very short sleep latency and a history of snoring, which his wife confirmed.  He was diagnosed with OSA in August 2007, based on the findings of a sleep study.

The record contains several statements from other service members indicating that the Veteran snored profusely during his deployment from 2004 to 2005, and the Veteran's wife, a Registered Nurse, has submitted two statements indicating she noticed the Veteran's snoring, as well as brief apneic episodes, immediately upon his return from that deployment, but had not noticed those symptoms prior to that time.  Additionally, in a November 2009 statement, the Veteran's private physician, after considering the report from the Veteran's wife that she noticed symptoms since 2006, opined that the Veteran's sleep apnea did not develop overnight and it is reasonable to assume that this condition may have existed while the Veteran was on active duty.  In an October 2014 medical opinion, a VA clinician acknowledged the Veteran's November 2005 report of feeling tired after sleeping and his reports of snoring, but opined that the Veteran's current OSA was less likely than not related to service because there was no objective medical evidence of the symptoms during his period of deployment.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is   of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current OSA arose during his period of deployment from 2004 to 2005.  Accordingly, the benefit of the doubt rule will be applied, and service connection for OSA is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, it finds that remand of the Veteran's claim for service connection for hypertension is again required.

Pursuant to the Board's June 2014 remand instructions, the Veteran was afforded a VA hypertension examination in July 2014.  The examiner opined that the Veteran's hypertension was discovered and documented in the military and    was thus associated with service.  However, the examiner's notation that the Veteran's diagnosis of hypertension occurred during service reflects that he     did not distinguish between the Veteran's periods of active duty and National Guard service, as the Veteran's active duty STRs do not document a diagnosis   of hypertension.  Regarding the question of whether the Veteran's OSA caused or aggravated his hypertension, the examiner noted that OSA does not cause hypertension, but stated that there are numerous medical studies that conclude that OSA permanently aggravates hypertension.  However, he did not provide an opinion on whether such aggravation was likely in the Veteran's case.

In October 2014, the Appeals Management Center obtained an addendum medical opinion from a VA medical advisor.  That clinician opined that it was less likely than not that the Veteran's hypertension was related to or caused by service, because of the lack of medical evidence of an event or injury in his 2004 to 2005 deployment STRs related to hypertension, his cardiovascular system, or OSA.  Regarding a connection with OSA specifically, the clinician stated that it was      less likely than not that the Veteran's hypertension was related to or permanently worsened by his OSA, because current medical literature indicates sleep apnea    and hypertension are independent statistical variables, and because the Veteran's OSA was being treated with continuous positive airway pressure (CPAP), which maintains appropriate oxygen and gas exchange during sleep.  The Board notes that the Veteran began using CPAP in approximately August 2007.

Based on the foregoing, the Board finds that an additional medical opinion that specifically addresses the Veteran's periods of active duty service, that reconciles the contradictory statements of the July 2014 and October 2014 examiners regarding permanent aggravation of hypertension by OSA, and that provides complete rationales for all conclusions reached, would aid in adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

a. Was the Veteran's current hypertension at least as likely as not (a 50 percent probability or greater) caused by his period of active duty service from May 2004 to December 2005?  Please explain why or why not.

b. If the Veteran's current hypertension was not caused by his period of active duty service from May 2004 to December 2005, was his current hypertension at least as likely as not (a 50 percent probability or greater) caused by his obstructive sleep apnea?  Please explain why or why not.

c. If it was not caused by his obstructive sleep apnea, is it at least as likely as not that the Veteran's hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his obstructive sleep apnea?  Please explain why    or why not, specifically addressing the July 2014 examiner's assertion that medical literature indicates that obstructive sleep apnea can permanently worsen hypertension, and the October 2014 medical advisor's opinion that the Veteran's use of CPAP, beginning in approximately August 2007, to treat his obstructive sleep apnea prevented the sleep apnea from permanently worsening his hypertension.

If the physician finds that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of hypertension.  

d. If the physician cannot provide the opinion(s) without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


